Fourth Court of Appeals
                                            San Antonio, Texas
                                                  February 16, 2022

                                                No. 04-22-00092-CV

      IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                         Original Mandamus Proceeding1

                                                        ORDER

       Following a February 4, 2022 hearing, the trial court signed an order entitled “Order
Following Hearing Regarding Placement” (the “February 4 order”).2

        On February 15, 2022, relator filed a petition for writ of mandamus complaining of the
February 4 order. The Department also filed a motion asking this court to stay: the February 4
order, “any new or revised orders to the same effect,” and “the trial court from taking punitive
and coercive action to enforce the provisions of [the February 9] order, including but not limited
to incarceration and monetary sanctions.”

           We GRANT the motion for temporary emergency relief in part as follows:

      1. The following decretal paragraph in the trial court’s “Order Following Hearing
Regarding Placement” rendered on February 4, 2022 and signed on February 8, 2022 is
STAYED pending further order of this court:

        2.8. IT IS ORDERED that the DEPARTMENT shall enter a Child Specific
        Contract for [J.F.], at the rate of $500 per day, for the purpose of placement
        within Bexar County whether it is in a foster home, group home, or transitional
        living. Said Contract shall be circulated to the Attorneys no later than February
        11, 2022. IT IS FURTHER ORDERED that this portion of the Order shall be
        stayed until the next scheduled hearing as indicated below.
        .
        2. Any further proceedings, including but not limited to the rendition or creation of new
or revised orders, regarding the creation of contracts or the payment of funds regarding the
child’s placement are STAYED pending further order of this court.

1
  This proceeding arises out of Cause No. 2020-PA-01628, styled In the Interest of V.F. and J.F., Children, pending
in the 407th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at
issue in this proceeding.
2
    The trial court signed the order on February 8, 2022.
        3. Any further contempt proceedings, sanctions, or incarceration of Department
representatives arising from the underlying suit and any orders to incarcerate Department
representatives arising from contempt proceedings in the underlying suit are STAYED pending
further order of this court.

       It is so ORDERED on February 16, 2022.

                                                        PER CURIAM



       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court